The offense is libel, the punishment is a fine of $250.00. *Page 153 
This is a companion case to that of J. B. Poole, No. 9158, decided February 3, 1926. The indictment is in the same language as that condemned in the Poole case. On the authority of that case and the cases therein cited, we hold that the trial court erred in refusing to sustain the appellant's motion to quash the indictment and for this reason the judgment of conviction is reversed and the prosecution is ordered dismissed.
Released and dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.